Exhibit 10(a)

 

SEVENTH AMENDMENT TO THE

FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

SAUL HOLDINGS LIMITED PARTNERSHIP

 

THIS SEVENTH AMENDMENT TO THE FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF SAUL HOLDINGS LIMITED PARTNERSHIP (this “Seventh Amendment”),
dated as of November 26, 2003, is entered into by the undersigned party.

 

W I T N E S S E T H:

 

WHEREAS, Saul Holdings Limited Partnership (the “Partnership”) was formed as a
Maryland limited partnership pursuant to that certain Certificate of Limited
Partnership dated June 16, 1993 and filed on June 16, 1993 among the partnership
records of the Maryland State Department of Assessments and Taxation, and that
certain Agreement of Limited Partnership dated June 16, 1993 (the “Original
Agreement”);

 

WHEREAS, the Original Agreement was amended and restated in its entirety by that
certain First Amended and Restated Agreement of Limited Partnership of the
Partnership dated August 26, 1993, which was further amended by that certain
First Amendment dated August 26, 1993, by that certain Second Amendment dated
March 31, 1994, by that certain Third Amendment dated July 21, 1994, by that
certain Fourth Amendment dated December 1, 1996, by that certain Fifth Amendment
dated July 6, 2000, and by that certain Sixth Amendment dated November 5, 2003
(as amended, the “Agreement”);

 

WHEREAS, on November 5, 2003, Saul Centers, Inc. (the “General Partner”) issued
35,000 shares of 8% Series A Cumulative Redeemable Preferred Stock (the “Series
A Preferred Shares,” each a “Series A Preferred Share”) at a gross offering
price of $2,500.00 per Series A Preferred Share and, in connection therewith,
the Partnership (1) designated a new class of ownership interests in the
Partnership entitled “Series A Preferred Partnership Units,” (2) authorized the
issuance by the Partnership of up to 40,000 Series A Preferred Partnership Units
and (3) issued 35,000 Series A Preferred Partnership Units to the General
Partner;

 

WHEREAS, the General Partner granted the underwriters the right to purchase up
to 5,000 additional Series A Preferred Shares to cover over-allotments, if any,
and the underwriters have exercised their right to purchase 5,000 additional
Series A Preferred Shares;

 

WHEREAS, on November 26, 2003, the General Partner issued an additional 5,000
Series A Preferred Shares at a gross offering price of $2,500.00 per Series A
Preferred Share and, in connection therewith, the General Partner, pursuant to
Section 8.7C of the Agreement, is required to contribute the proceeds of such
issuance to the Partnership and cause the Partnership to issue to the General
Partner an additional 5,000 Series A Preferred Partnership Units;

 

WHEREAS, the General Partner desires to amend the Agreement pursuant to its
authority under Sections 2.4 and 14.1.B of the Agreement and the powers of
attorney granted to the General Partner by the Limited Partners in order to
reflect the aforementioned issuance of the additional 5,000 Series A Preferred
Partnership Units.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the undersigned party, intending
legally to be bound, hereby agrees as follows:

 

1. Pursuant to Section 8.7.C of the Agreement, effective as of November 26,
2003, the issuance date of the 5,000 additional Series A Preferred Shares by the
General Partner, the Partnership hereby issues an additional 5,000 Series A
Preferred Partnership Units to the General Partner. In return for the issuance
to the General Partner of the additional 5,000 Series A Preferred Partnership
Units, the General Partner has contributed to the Partnership the funds raised
through its issuance of the additional 5,000 Series A Preferred Shares (the
General Partner’s capital contribution shall be deemed to equal the amount of
the gross proceeds of that share issuance, i.e., the net proceeds actually
contributed, plus any underwriter’s discount or other expenses incurred, with
any such discount or expense deemed to have been incurred by the General Partner
on behalf of the Partnership).

 

2. In order to reflect the issuance of the additional 5,000 Series A Preferred
Partnership Units, Exhibit A to the Agreement is hereby amended by revising the
Series A Preferred Partnership Units section of such Exhibit A to read as
follows:

 

Series A Preferred Partnership Units

 

Holder   

Number of Series A
Preferred Partnership

Units

--------------------------------------------------------------------------------

   Issuance Date


--------------------------------------------------------------------------------

Saul Centers, Inc.

   35,000    11/5/2003

Saul Centers, Inc.

   5,000    11/26/2003

 

3. The foregoing recitals are incorporated in and are part of this Seventh
Amendment.

 

4. Except as the context may otherwise require, any terms used in this Seventh
Amendment that are defined in the Agreement shall have the same meaning for
purposes of this Seventh Amendment as in the Agreement.

 

5. Except as specifically amended hereby, the terms, covenants, provisions and
conditions of the Agreement shall remain unmodified and continue in full force
and effect and, except as amended hereby, all of the terms, covenants,
provisions and conditions of the Agreement are hereby ratified and confirmed in
all respects.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Seventh Amendment
as of the date first written above.

 

GENERAL PARTNER

SAUL CENTERS, INC.

a Maryland corporation

 

By:  

/s/ B. Francis Saul III

   

--------------------------------------------------------------------------------

   

Name:

 

B. Francis Saul III

   

Title:

 

President

 

- 3 -